The petitioner being prosecuted in the county court of Hughes county in three separate cases on informations charging violations of the prohibitory law, filed application in said county court for a change of judge, alleging in substance that respondent, J. Ross Bailey was so biased and prejudiced against petitioner that petitioner could not have a fair and impartial trial before said judge. Which application was supported by certain affidavits, and said respondent was requested to certify to such disqualification and refused.
Notice was duty given that an application would be made to this court for a writ of Mandamus to require said respondent to disqualify and grant a change of judge in said cases. The parties appeared and respondent filed a demurrer to the petition. Upon the consideration of the record, it is adjudged that the demurrer be sustained and the writ denied.